Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, William Scott Davis, Jr., appeals the district court’s order denying his motion to reopen. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Davis v. Town of Cary, No. 5:08-cv-00176-BO (E.D.N.C. filed Aug. 19, 2015 & entered Aug. 20, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in *202the materials before this court and argument would not aid the decisional process.

AFFIRMED.